 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   MAXIMILLIAN MONCLOVA-                           Case No. 1:08-cv-00076-AWI-BAM (PC)
     CHAVEZ,
12                                                   ORDER DENYING REQUEST FOR
                       Plaintiff,                    ASSISTANCE REGARDING WRIT OF
13                                                   EXECUTION
            v.
14                                                   (ECF No. 203)
     McEACHERN, et al.,
15
                       Defendants.
16

17          Plaintiff Maximilian Monclova-Chavez (“Plaintiff”) is a federal prisoner who proceeded

18   with counsel and in forma pauperis in this civil rights action pursuant to Bivens v. Six Unknown

19   Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). This action proceeded against

20   Defendants Miller, White, McEachern, and Tincher.

21          Ultimately, this action was closed after judgment was entered in favor of Plaintiff and

22   against Defendants White and Miller in the amount of $10,000.00, Defendant Tincher was

23   dismissed with prejudice, and default judgment was entered against Defendant McEachern in the

24   amount of $12,000.00. (ECF Nos. 168, 169, 171, 172, 187.)

25          Following entry of judgment, Plaintiff decided to proceed pro se and Plaintiff’s counsel

26   was permitted to withdraw. (ECF No. 196.) Plaintiff’s motion for writ of execution was granted,

27   and those writs were issued on September 6, 2018. (ECF Nos. 196, 200, 201.)

28   ///
                                                     1
 1          Currently before the Court is Plaintiff’s request for assistance regarding the writs of

 2   execution, filed January 11, 2019. (ECF No. 23.) Specifically, Plaintiff states that he has not

 3   received any settlement or judgment fees from Defendants McEachern, White, and Miller.

 4   Plaintiff also states that he is unable to contact the defendants, as their personal information is

 5   private and cannot be obtained through Freedom of Information requests. Plaintiff contends that

 6   he needs help from the courts to pursue liens, freeze assets, and so forth, due to his indigency and

 7   incarceration at a BOP facility. (Id.)

 8          As explained in the Court’s May 7, 2018 order granting Plaintiff’s motion for writ of

 9   execution, although Plaintiff was entitled to issuance of the writs of execution, it is Plaintiff’s

10   responsibility to serve the writs on Defendants and take any further actions necessary to collect on

11   the judgments. The appropriate writs of execution were issued on September 6, 2018, and this

12   closed case is not the appropriate avenue for the further relief Plaintiff seeks. Accordingly,

13   Plaintiff’s request for assistance, (ECF No. 203), is HEREBY DENIED.

14
     IT IS SO ORDERED.
15

16      Dated:     January 22, 2019                             /s/ Barbara    A. McAuliffe                _
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
